Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,191,404. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '404 patent are not identical to the instant claims, the claims of the '404 patent nevertheless anticipate instant claims 11-20. Anticipation is the epitome of obviousness.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 should end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (KR 20170112853; see English equivalence US 20170280951; hereinafter Nam).
As regarding claim 11, Nam discloses the claimed invention for a cleaner (fig. 4) comprising: a housing (fig. 4) having a hollow cylinder shape; a barrier (fig. 4; no number; a ‘portion” between 130 and 210) for dividing an inner space of the housing into an upper space and a lower space; a barrier through-hole (fig. 8; no number; top ‘arrow’ – opening outlets where the clean air exiting the plurality of the second cyclone unit 130) provided to pass through the barrier such that the upper space and the lower space are communicated with each other; an intake unit provided on a circumferential surface of the housing to communicate the lower space with the outside of the housing; a housing through-hole (20 of fig. 6) to communicate the upper space with the outside of the housing; an upper cover (211) provided in the housing to open or close the housing through-hole; an exhaust unit (212) provided to pass through the upper cover to discharge the air inside the upper space to the outside of the housing; a fan (232) comprising a case (230 of fig. 17) provided in the upper space, a case intake port (top ‘arrow’ near 130 of fig. 17) provided on one surface of the case headed for the barrier through-hole to allow the air to enter the case, a case exhaust port (right upward ‘arrow’ near 216 if fig. 17) provided on one surface of the case headed for the exhaust unit to discharge the air inside the case, and an impeller (232) rotatably provided inside the case; and a particle separator (110, 130) provided in the lower space, providing a path that guides the air entering the intake unit to the barrier through-hole and separate particles from the air by a centrifugal force.
As regarding claim 12, Nam discloses all of limitations as set forth above.  Nam discloses the claimed invention for a first filter (242) located between the barrier through-hole and the case intake port to filter the air (between in the direction of airflow from barrier through-hole and the case intake port).
As regarding claim 13, Nam discloses all of limitations as set forth above.  Nam discloses the claimed invention for a second filter (246) located between the case exhaust port and the exhaust unit to filter the air.
As regarding claim 14, Nam discloses all of limitations as set forth above.  Nam discloses the claimed invention for a handle (30) provided on the circumferential surface of the housing at a point symmetrical to a point in which the intake unit is located, and wherein the handle is provided along the height direction of the housing, and the exhaust unit is configured to exhaust air along the height direction of the housing (fig. 4).
As regarding claim 15, Nam discloses all of limitations as set forth above.  Nam discloses the claimed invention for wherein the housing through-hole is configured to pass through an upper surface (fig. 3; no number) of the housing, and the upper cover is configured to form the upper surface of the housing.
As regarding claim 16, Nam discloses all of limitations as set forth above.  Nam discloses the claimed invention for wherein the exhaust unit comprises a plurality of holes (212 of fig. 3) passing through the upper cover, and the holes are configured to form a ring surrounding a center of the upper cover.
As regarding claim 17, Nam discloses all of limitations as set forth above.  Nam discloses the claimed invention for a battery housing (60) provided on the circumferential surface of the housing at a point symmetrical to a point in which the intake unit is located; and a battery (40) detachably provided in the battery housing, wherein the handle is configured to connect the circumferential surface (fig. 4; no number) of the housing with the battery housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (KR 20170112853; see English equivalence US 20170280951; hereinafter Nam) in view of Hyun et al (US 20190014962; Hyun).
As regarding claim 18, Nam discloses all of limitations as set forth above.  Nam discloses the claimed invention except for wherein the particle separator comprises: chamber bodies provided in a hollow cylinder shape and dividing the lower space into a first chamber communicated with the intake unit and a second chamber communicated with the barrier through-hole; a body barrier dividing the second chamber into a first space communicated with the barrier through-hole and a second space not communicated with the barrier through-hole; a communication hole provided to pass through the chamber bodies, communicating the first space with the first chamber; a path body provided as a pipe surrounding the barrier through-hole, having one end fixed to the barrier and the other end located in the second space by passing through the body barrier; a discharge pipe provided as a pipe extended from the barrier through-hole toward the body barrier and located inside the path body; an inlet provided to pass through the path body, guiding the air inside the second chamber to the inside of the path body; and an air flow forming portion provided between the discharge pipe and the path body in a screw shape, rotating the air entering the inlet, inside the path body (fig. 5).  
Hyun teaches wherein the particle separator comprises: chamber bodies provided in a hollow cylinder shape and dividing the lower space into a first chamber communicated with the intake unit and a second chamber communicated with the barrier through-hole; a body barrier dividing the second chamber into a first space communicated with the barrier through-hole and a second space not communicated with the barrier through-hole; a communication hole (241) provided to pass through the chamber bodies, communicating the first space with the first chamber; a path body provided as a pipe (25) surrounding the barrier through-hole (262), having one end fixed to the barrier and the other end located in the second space by passing through the body barrier; a discharge pipe (255) provided as a pipe extended from the barrier through-hole toward the body barrier and located inside the path body; an inlet (251) provided to pass through the path body, guiding the air inside the second chamber to the inside of the path body; and an air flow forming portion provided between the discharge pipe and the path body in a screw shape (256), rotating the air entering the inlet, inside the path body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the particle separator comprises: chamber bodies provided in a hollow cylinder shape and dividing the lower space into a first chamber communicated with the intake unit and a second chamber communicated with the barrier through-hole; a body barrier dividing the second chamber into a first space communicated with the barrier through-hole and a second space not communicated with the barrier through-hole; a communication hole provided to pass through the chamber bodies, communicating the first space with the first chamber; a path body provided as a pipe surrounding the barrier through-hole, having one end fixed to the barrier and the other end located in the second space by passing through the body barrier; a discharge pipe provided as a pipe extended from the barrier through-hole toward the body barrier and located inside the path body; an inlet provided to pass through the path body, guiding the air inside the second chamber to the inside of the path body; and an air flow forming portion provided between the discharge pipe and the path body in a screw shape, rotating the air entering the inlet, inside the path body as taught by Hyun in order to enhance cyclonic separator’s performance.
As regarding claim 19, Nam as modified discloses all of limitations as set forth above.  Nam as modified discloses the claimed invention for a housing outlet (fig. 4; no number) communicated with the lower space by passing through a bottom surface of the housing; and a cover (520) detachably provided in the housing, closing the housing outlet.
As regarding claim 20, Nam as modified discloses all of limitations as set forth above.  Nam as modified discloses the claimed invention except for a storage unit detachably provided in the housing to be replaced with the cover, expanding a volume of the lower space when coupled to the housing.  McLeod (US 20100218338) teaches a storage unit (6 of fig. 2) detachably provided in the housing to be replaced with the cover, expanding a volume of the lower space when coupled to the housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a storage unit detachably provided in the housing to be replaced with the cover, expanding a volume of the lower space when coupled to the housing as taught by McLeod in order to enhance cleaner performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773